UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6080



ROBERT EDWARD PATTERSON,

                                              Plaintiff - Appellant,

          versus


WILLIAM   STARKE   MUNDY,   Amherst  County
Commonwealth Attorney; L. J. AYERS, Amherst
County Sheriff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00474)


Submitted: May 18, 2006                          Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Edward Patterson, Appellant Pro Se. Carlene Booth Johnson,
PERRY LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Edward Patterson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Patterson v. Mundy, No. 7:05-cv-00474 (W.D. Va. filed Dec.

21 & entered Dec. 23, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -